Order, Supreme Court, New York County (Alice Schlesinger, J.), entered October 22, 2013, which denied renewal of plaintiffs motion for leave to amend the complaint to the extent it sought to add claims for lack of informed consent, unanimously affirmed, without costs.
The court providently exercised its discretion in denying *428plaintiffs motion to renew. Plaintiff did not provide a reasonable justification for failing to submit the required expert affirmation in support of her original motion to amend (see Onglingswan v Chase Home Fin., LLC, 104 AD3d 543 [1st Dept 2013], lv dismissed 22 NY3d 1113 [2014]). Even if we were to accept plaintiffs excuse for failing to submit her expert’s affirmation on the earlier motion (see Garner v Latimer, 306 AD2d 209 [1st Dept 2003]), the belatedly proffered expert affirmation is insufficient to support the proposed claims. The expert opined that defendants deviated from accepted dental practice in specified ways, proximately resulting in harm, but did not state, “with certainty that the information defendants allegedly provided to plaintiff before the dental procedures at issue departed from what a reasonable practitioner would have disclosed” (103 AD3d 530, 530 [1st Dept 2013]), so as to support a cause of action for lack of informed consent (see Public Health Law § 2805-d [1], [3]; CPLR 4401-a; Orphan v Pilnik, 15 NY3d 907, 908 [2010]). Concur — Friedman, J.P, Andrias, Saxe, Richter and Gische, JJ.